By the Court.
1. The question, whether the erasures and *336interlineations on the replevin bond were made before it was executed, was a question of fact to be decided by the judge in the court below, and cannot be revised upon these exceptions.
2. Upon the allowance of the amendment of the writ, to which we see no valid objection, the motion to dismiss was rightly overruled.
3. The answer and affidavit of Garfield, in the suit of Hopkins against him, having been admitted to prove the purpose of Garfield to defeat the claims of Hopkins, upon whose execution the property replevied had been taken, it was competent to show, by the testimony of Susan Coles and Benjamin Coles, that the bond upon which Garfield relied, in his answer and affidavit, to defeat the claim of Susan Coles and Rachel Coles, for whose benefit the note to Hopkins was given, was a forged and fraudulent instrument. These portions of the depositions having been excluded, the ' Exceptions must be sustained.